



Exhibit 10.4
RESTRICTED STOCK UNIT AGREEMENT
FOR EMPLOYEES UNDER THE
CIRCOR INTERNATIONAL, INC.
2014 STOCK OPTION AND INCENTIVE PLAN




Name of Awardee: Participant Name
Awardee Solium Number: XXX
Number of Restricted Stock Units: XXXX
Award Date: March 4, 2019


Pursuant to the CIRCOR International, Inc. 2014 Stock Option and Incentive Plan
(the “Plan”), CIRCOR International, Inc. (the “Company”) hereby grants to the
Awardee named above, who is an officer or employee of the Company or any of its
Subsidiaries, an award (the “Award”) of Restricted Stock Units (“RSUs”) subject
to the terms and conditions set forth herein and in the Plan.


1.    Vesting Schedule. No portion of this Award may be received until such
portion shall have vested. Except as otherwise set forth in this Agreement or in
the Plan, the RSUs will vest over a three-year period on the following basis,
subject to employment with the Company on each vesting date:


Number of        
Restricted Stock Units    Vesting Date
(XXX)    one-third    April 4, 2020    
(XXX)    one-third    March 4, 2021
(XXX)    one-third    March 4, 2022
        

Except as otherwise specifically provided in a written agreement between the
Company and the Awardee, this Award shall be subject to adjustment in connection
with a Change in Control as provided in Section 14 of the Plan as determined in
the Administrator’s sole discretion. This Award shall not automatically vest
upon a Change in Control.     


2.    Deferral of Award.


(a)    Each vested RSU entitles Awardee to receive one share of the Company’s
Common Stock (the “Stock”) on the later of (i) the vesting date for such RSU or
(ii) the end of the deferral period specified by Awardee. Any deferral period
must be expressed as a number of whole years, not less than three (3), beginning
on the Award Date. Such deferral election shall be made within 30 days of the
Award Date. This deferral period will apply only to deferral elections made on
the specific Deferral Election Form. In addition, any such deferral must apply
to receipt of all shares of Stock underlying the entire Award; for example, a
deferral period of seven (7) years would result in Awardee receiving shares of
Stock underlying the entire Award seven (7) years from the Award Date regardless
of the fact that the RSUs may have vested at differing times. (If no deferral
period is specified on the Deferral Election Form, Stock will be issued as soon
as practicable upon vesting of the RSUs).


(b)    Shares of Stock underlying the RSUs shall be issued and delivered to
Awardee in accordance with paragraph (a) and upon compliance to the satisfaction
of the Committee with all requirements under applicable laws or regulations in
connection with such issuance and with the requirements hereof and of the Plan.
The determination of the Committee as to such compliance shall be final and
binding on Awardee.


(c)    Until such time as shares of Stock have been issued to Awardee pursuant
to paragraph (b) above, and except as set forth in paragraph (d) below regarding
dividends and dividend equivalents, Awardee shall not have any rights as a
holder of the shares of Stock underlying this Award including but not limited to
voting rights.


(d)    Until such time as RSUs have vested pursuant to the terms hereof,
dividend equivalents shall be accrued with respect to each share of Stock
underlying the RSUs such that, upon




Page 1 of 1
DM_US 158312770-1.092607.0011

--------------------------------------------------------------------------------





distribution of such RSUs, all dividend equivalents so accrued (without
interest) shall be paid in cash to Awardee. In addition, with respect to RSUs
which have vested but have not been converted into shares of Stock pursuant to a
valid deferral election by Awardee, dividends on the shares of Stock underlying
such RSUs shall be paid in cash to Awardee upon distribution of such RSUs.


3.    Termination of Employment or Other Business Relationship. If the Awardee's
employment or other business relationship with the Company or a Subsidiary (as
defined in the Plan) is terminated for any reason except as otherwise set forth
in this Section 3, Awardee’s right in any RSUs that are not vested shall
automatically terminate upon the effective date of such termination of
employment or other business relationship with the Company and its Subsidiaries
and such RSUs shall be cancelled as provided within the terms of the Plan and
shall be of no further force and effect.




a)Termination Due to Death. If the Awardee’s employment terminates by reason of
the Awardee’s death, (excluding death by suicide), all outstanding awards shall
become vested as of the date of death and the Company, not later than 2 1/2
months following the effective date of such termination, shall issue all
outstanding shares of Stock to Awardee’s designated beneficiary or estate
executor.


b)Termination Due to Disability. If the Awardee’s employment terminates by
reason of the Awardee’s qualified disability, (an individual shall be considered
disabled if such individual qualifies for receipt of long-term disability
benefits under the long-term disability plan then in effect for the Company’s
employees), all outstanding awards shall become vested as of the date of
disability and the Company, not later than 2 1/2 months following the effective
date of such termination, shall issue all outstanding shares of Stock to
Awardee.


c)Termination Due to Retirement. If the Awardee’s employment is terminated by
reason of Retirement (as defined below), pro-rata vesting of unvested RSUs shall
apply based on the number of days elapsed in the vesting period as of the
retirement date. The Company shall issue such outstanding shares of Stock not
later than 2½ months of the retirement date; provided, however, that Stock shall
not be issued with respect to any vested RSUs for which valid deferral elections
have been made until the deferral dates set forth in such deferral elections.
For purposes of this Agreement, “Retirement” means that the Awardee has
voluntarily terminated employment with the Company and its Subsidiaries after
having completed at least five years of service (as determined under the
Company’s 401(k) plan) and attained at least fifty-five (55) years of age and,
prior to such employment termination, the Awardee has: (i) given the Company’s
Chief Human Relations Officer (“CHRO”) or the Awardee’s immediate supervisor at
least three months’ prior written notice (or such shorter period of time
approved in writing by the CHRO or your immediate supervisor) of the intended
retirement date and (ii) completed transition duties and responsibilities as
determined by the CHRO and/or the Awardee’s immediate supervisor during the
notice period in a satisfactory manner, as reasonably determined by either of
them.


d)Termination for Cause. If the Awardee’s employment terminates for Cause (as
defined below), all unvested RSUs shall terminate immediately and be of no
further force and effect. For purposes hereof, unless otherwise provided in an
employment agreement between the Company and the Awardee, a termination of
employment for “Cause” shall mean, the occurrence of one or more of the
following: (i) the Awardee is convicted of, pleads guilty to, or confesses to
any felony or any act of fraud, misappropriation or embezzlement which has an
immediate and materially adverse effect on the Company or any Subsidiary, as
determined by the Administrator (as defined by the Plan) in good faith in its
sole discretion; (ii) the Awardee engages in a fraudulent act to the material
damage or prejudice of the Company or any Subsidiary or in conduct or activities
materially damaging to the property, business or reputation of the Company or
any Subsidiary, all as determined by the Administrator in good faith in its sole
discretion; (iii) any material act or omission by the Awardee involving
malfeasance or negligence in the performance of the Awardee’ s duties to the
Company or any Subsidiary to the material detriment of the Company or any
Subsidiary, as determined by the Administrator in good faith in its sole
discretion, which has not been corrected by the Awardee within thirty (30) days
after written notice from the Company of any such act or omission; (iv) failure
by the Awardee to comply in any




Page 2 of 2
DM_US 158312770-1.092607.0011

--------------------------------------------------------------------------------





material respect with any written policies or directives of the Company as
determined by the Administrator in good faith in its sole discretion, which has
not been corrected by the Awardee within ten (10) days after written notice from
the Company of such failure; or (v) material breach by the Awardee of any
non-competition, non-solicitation, confidentiality or similar agreements between
the Awardee and the Company as determined by the Administrator in good faith in
its sole discretion.


e)Termination without Cause. If the Awardee’s employment is terminated by the
Company without Cause and unless otherwise determined by the Administrator, any
portion of this Award that is not exercisable by time of such termination shall
terminate immediately and be of no further force and effect.


f) Termination of Employment by Awardee. If the Awardee terminates his or her
employment, this Award shall terminate immediately upon notice by the Awardee of
such termination and be of no further force and effect.


g)Miscellaneous. The Administrator’s determination of the reason for termination
of the Awardee’s employment shall be conclusive and binding on the Awardee and
his or her representatives or legatees. Any portion of this Award that is
unvested after the application of this Section 3 shall be cancelled immediately
upon any termination of employment and shall not be exercisable by the Awardee.


4.    Section 409A. Unless receipt of Shares is deferred in accordance with this
Agreement, payments under this Agreement are intended to be exempt from the
application of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”) and, accordingly, the terms of this Award Agreement shall be
construed and administered to preserve such exemption. Anything in this
Agreement to the contrary notwithstanding, if at the time of the Awardee’s
“separation from service” within the meaning of Section 409A of the Code, the
Company determines that the Awardee is a “specified employee” within the meaning
of Section 409A(a)(2)(B)(i) of the Code, then to the extent any payment or
benefit that the Awardee becomes entitled to under this Agreement would be
considered deferred compensation subject to the 20 percent additional tax
imposed pursuant to Section 409A(a) of the Code as a result of the application
of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be payable and
such benefit shall not be provided any earlier than the date that is the earlier
of (A) six months and one day after the Awardee’s separation from service, or
(B) the Awardee’s death. Neither the Company nor any of its affiliates shall be
liable to the Awardee (or any other individual claiming a benefit through the
Awardee) for any tax, interest, or penalties the Awardee might owe as a result
of participation in the Plan, and the Company and its affiliates shall have no
obligation to indemnify or otherwise protect the Awardee from the obligation to
pay any taxes pursuant to Section 409A of the Code.


5.    Incorporation of Plan. Notwithstanding anything herein to the contrary,
this Award shall be subject to and governed by all the terms and conditions of
the Plan. Capitalized terms in this Agreement shall have the meaning specified
in the Plan, unless a different meaning is specified herein.


6.    Transferability. This Agreement is personal to Awardee, is non-assignable
and is not transferable in any manner, by operation of law or otherwise, other
than by will or the laws of descent and distribution. This Award is available,
during Awardee's lifetime, only to Awardee, and thereafter, only to Awardee's
designated beneficiary or estate.


7.    Tax Withholding. For Circor employees, the Company is authorized to
satisfy the minimum tax withholding obligation by withholding from shares of
Stock to be issued a number of shares of Stock with an aggregate Fair Market
Value that would satisfy the minimum required tax withholding amount due. The
Awardee may elect, subject to the approval of the Administrator, to satisfy tax
withholding obligations, in whole or in part, by having the Company withhold
such number of Shares elected by the Participant not in excess of the maximum
amount required for federal, state and local tax withholding attributable to the
vesting of this Award and/or the delivery of Shares.


8.    Non-Compete/Non-Solicitation Agreement. Awardee is receiving the Award
provided for herein in part because the Company has determined that Awardee is a
key contributor to the continued success of the Company. As such, Awardee is
privy to certain proprietary information which the Company




Page 3 of 3
DM_US 158312770-1.092607.0011

--------------------------------------------------------------------------------





considers to be competition sensitive. The Company, therefore, would be
materially harmed were Awardee to leave the Company and perform services on
behalf of a competitor or if the Awardee were to solicit (i) customers to do
business with a competitor of the Company or (ii) employees of the Company to
leave the Company. Accordingly, in consideration of Awardee’s receipt of the
Award, Awardee covenants and agrees that, for a period of two (2) years
following the termination of Awardee’s affiliation with the Company (whether as
an employee or non-employee director), Awardee shall not, anywhere in the world,
own, manage, operate, join, control, promote, invest or participate in or be
connected with in any capacity (either as an employee, employer, trustee,
consultant, agent, principal, partner, corporate officer, director, creditor,
owner or shareholder or in any other individual or representative capacity) with
any business individual, partnership, firm, corporation or other entity which is
engaged wholly or partly in the design, manufacture, development, distribution,
marketing or sales of any products which compete with the Company’s then current
lines of business for which Awardee, during the two year period immediately
preceding termination of affiliation with the Company, had managerial
responsibility or otherwise provided regular services. Awardee agrees that this
provision is reasonable in view of the relevant market for the Company’s
products and services and that any breach hereof would result in continuing and
irreparable harm to the Company. The foregoing, however, shall not prevent
Awardee from making passive investments in a competitive enterprise whose shares
are publicly traded if such investment constitutes less than five percent (5%)
of such enterprise’s outstanding capital stock. In addition, Awardee, for a
period of two years following the termination of Awardee’s affiliation with the
Company shall not directly or indirectly (1) induce, solicit, request or advise
any Customers (as defined below) to patronize any business which competes with
any business of the Company for which Awardee either (a) has had any management
responsibility, (b) has otherwise provided regular services during his
affiliation with Company, or (c) has had access to confidential or proprietary
information; or (2) entice, solicit, request or advise any employee of the
Company to leave the Company’s employment or to otherwise accept employment (or
other affiliation) with any person, firm or business with which Awardee has an
employment or consulting relationship. As used above, “Customers” means all
customers of any such business of the Company. Notwithstanding the provisions of
this paragraph 8, if Awardee is an employee or resident of a state in which
non-compete provisions of the type set forth in this paragraph 8 are not
enforceable, then the non-compete provisions of this paragraph 8 shall not
apply; the non-solicitation provisions of this paragraph 8, however, shall
continue to apply. In addition, in the event that a court of competent
jurisdiction determines that any of the restrictions set forth in this paragraph
8 are impermissible in scope and/or duration, Awardee and the Company intend
that such court shall revise such scope and/or duration as the court deems
reasonable rather than invalidating any such restrictions.
 
9.    Effect of Employment Agreement. If Awardee is a party to an employment
agreement with the Company and any provisions set forth in such employment
agreement conflict with the provisions set forth in this Restricted Stock Unit
Award Agreement, the provisions set forth in such employment agreement shall
override such conflicting provisions set forth herein.


10.    Miscellaneous.


(a)    Notice hereunder shall be given to the Company at its principal place of
business, and shall be given to Awardee at the address set forth below, or in
either case at such other address as one party may subsequently furnish to the
other party in writing.


(b)    This Award does not confer upon Awardee any rights with respect to
continuance of employment by the Company or any Subsidiary.


(c)    Pursuant to the Plan, the Committee may at any time amend or cancel any
outstanding portion of this Award, but no such action may be taken which
adversely affects Awardee's rights under this Agreement without Awardee's
consent.
            
CIRCOR INTERNATIONAL, INC.










Page 4 of 4
DM_US 158312770-1.092607.0011

--------------------------------------------------------------------------------





                                circor2019restrictedsimage01.jpg
[circor2019restrictedsimage01.jpg]
By:    

--------------------------------------------------------------------------------

Scott Buckhout
Title: President and CEO    


The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.


Date:    

--------------------------------------------------------------------------------

Name:    Awardee        




Page 5 of 5
DM_US 158312770-1.092607.0011

--------------------------------------------------------------------------------











Page 6 of 6
DM_US 158312770-1.092607.0011